Drawings
The drawings were received on 11/23/2021.  These drawings are approved for entry by the Examiner.

Specification
The amendment filed on 11/23/2021 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure.  35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The newly added material which is not supported by the original disclosure is as follows: in paragraph [0006] states “or as the volume of air is being displaced by the injection of the inert gas”, in paragraph [0013] states “or is being displaced by the inert gas”, in paragraph [0035] states “a pinhole valve”, in paragraph [0044] states “pinhole valve 830” (four places) and “additionally to allow air to be displaced under conditions where inert gas (e.g., nitrogen) is being added to the interior of the cannabis by way of pinhole valve 830”, and in paragraphs [0046]-[0047] state “pinhole valve” and “pinhole valve 830”.  The original specification and drawings as filed provide support for an aperture (see specification) or a pinhole (see abstract) but not pinhole valve.
Applicant is required to cancel the new matter in order to overcome the objection.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 37 CFR 1.71(a)-(c):
(a)	The specification must include a written description of the invention or discovery and of the manner and process of making and using the same, and is required to be in such full, clear, concise, and exact terms as to 

(b)	The specification must set forth the precise invention for which a patent is solicited, in such manner as to distinguish it from other inventions and from what is old.  It must describe completely a specific embodiment of the process, machine, manufacture, composition of matter or improvement invented, and must explain the mode of operation or principle whenever applicable.  The best mode contemplated by the inventor of carrying out his invention must be set forth.

(c)	In the case of an improvement, the specification must particularly point out the part or parts of the process, machine, manufacture, or composition of matter to which the improvement relates, and the description should be confined to the specific improvement and to such parts as necessarily cooperate with it or as may be necessary to a complete understanding or description of it.

The specification is objected to under 37 CFR 1.71, as the specification, as originally filed, does not provide support for the new matter as now claimed.  The specification as filed does not provide support for “or is being displaced by said inert gas” as in claims 1 and 2.

Claims 1-11 are rejected under pre-AIA  35 USC 112, first paragraph, for the reasons set forth in the objection to the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 3, the phrase “the cap portion” lacks proper antecedent basis.  In claim 5, the phrase “said glass material” lacks proper 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as anticipated by Loging (8,967,412) or, in the alternative, under 35 U.S.C. 103 as obvious over Loging in view of Röhrig (5,145,077).  To the extent that the Examiner can determine the scope of the claims, Loging discloses a container (10, 12) is inherently capable for the storage and preservation of cannabis, 
As to claim 3, Loging discloses a cap (14) can secure to the top portion in a child-proof manner (an infant can not open the cap in the container of Loging).
As to claim 4, to the extent that Loging fails to show the container comprises a glass material, Röhrig shows a container (1) formed from a glass material (column 6, lines 64-65).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Röhrig to modify the container of Loging so the container is constructed from a glass material since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  
As claim 5, Loging further fails to show the glass material is tinted as claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Loging as modified so the container is constructed with the glass material is tinted to as to block ultraviolet light as claimed because such tinted material to 
As to claim 6, Loging further fails to show a temperature strip positioned on an exterior portion of the container as claimed, Röhrig further shows the container comprises a temperature gauge/strip (5) positioned on an exterior portion of the container as claimed.  it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention in view of Röhrig to modify the container of Loging as modified so the container is constructed to include a temperature gauge/strip disposed on the exterior portion of the container so it capable to display an internal temperature of the container to provide more convenience for a user.
As to claim 7, to the extent that Loging fails to show the compressor portion comprises silicone, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container of Loging so the compressor portion is constructed to include silicone because such material is old and conventional in the packaging art and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  

Allowable Subject Matter
Claims 2, and 8-11 would be allowable if the Applicant amends the specification and claims to overcome the objection as indicated above.



Response to Arguments

Applicant's arguments with respect to all pending claims have been considered but are deemed to be moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP  706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAN K BUI whose telephone number is (571)272-4552. The examiner can normally be reached Generally M-F, 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LUAN K BUI/
Primary Examiner, Art Unit 3736